UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-54119 OverNear, Inc. (Exact name of registrant as specified in it charter) Nevada 27-3101494 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9595 Wilshire Blvd., Suite 900 Beverly Hills, CA 90212 (Address of principal executive offices) (Zip Code) (310) 744-6060 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS: 52,709,403 shares of the issuer’s common stock are issued and outstanding as of July 26, 2012. OVERNEAR, INC. Explanatory Note The purpose of this Amendment No. 1 on Form 10–Q/A to the OverNear, Inc. Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, filed with the Securities and Exchange Commission on July 31, 2012 (the “Form 10-Q”), is to re-file the financial statements.Due to an error during the conversion to EDGAR format, the table included in Note 6 to the financial statements was inadvertently omitted. No other changes have been made to the Form 10–Q.This Amendment No. 1 speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. OVERNEAR, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Employee advances - Prepaid expenses Total Current Assets Property and equipment, net Software development in progress Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued expenses Current portion of legal settlement payable Total Current Liabilities Long-term portion of legal settlement payable Total Liabilities Commitments Stockholders' Deficit Common stock, $0.001 par value; 150,000,000 shares authorized; 50,138,462 and 46,619,962 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Preferred stock, $0.001 par value; 50,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements 1 OVERNEAR, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Three Three months ended months ended March 31, 2012 March 31, 2011 Sales $
